Case 4:18-cr-00171-JEG-CFB Document 64 Filed 05/24/19 Page 1 of 1

UNITED STATES DISTRICT COURT SOUTHERN DISTRICT OF IOWA
OFFICE OF THE CLERK
P. O. BOX 9344
DES MOINES, IA. 50306-9344
515-284-6248

Criminal Case Notice of Appeal Supplement

COUNSEL FOR APPELLANT PLEASE COMPLETE AND SUBMIT WITH NOTICE OF APPEAL

 

Case Name: United States of America ys, Vincent Mitchell Ballard

 

 

District Court Case # 4: 18 -er- 171

Appeal Fee ($505.00) Status Pd_] IFP Pending LJ Govt. Appeal L_]
Trial Counsel Appointed CI CIA Public Defender [_] Retained CI
Appeal filed by Counsell ¥ ] Pro SeL_|

Any reason why counsel should not be appointed

 

Pending post Judgment motions Yes [] No Type of Motion

 

Public interest case Yes LJ No Simultaneous Opinion Release Yes|_] Nol¥]

 

 

 

Trial Yes|_| Nol¥] Length of Trial

Court Reporter Yes No Oo Reporter’s Name Kelli Mulcahy
Phone 515-284-6248 Address 123 East Walnut St. Des Moines, Iowa 50309

 

 

Appealing: Conviction [| Sentence Both [|

Challenging Sentencing Guidelines: Applicatio Constitutionality L_] Both |_|

 

 

 

Defendant incarcerated Yes Y No [ ]

 

Defendant’s Address POlk County Jail
1985 N.E. 51st Place
Des Moines, Iowa 50313

Please list all other defendants NONE

 

Habeas Only: Is this a death penalty appeal Yes UJ No LJ
Certificate of Appealability filed Yes U No oO
CoA Status: Pending L] Granted [_] Denied [

Statistical Civil Case Number: : -¢V-
